Title: To Benjamin Franklin from [Duportail], [12 January 1777]
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
[January 12, 1777]
J’ai l’honneur de vous envoyer quelques nouvelles conditions que je desirerois entrer dans notre arrangement avec celles que nous avons ecrites hyer. J’en useray de même s’il me vient encore à l’esprit quelque chose d’important qui doive estre arreté d’avance entre nous.

Comme il est juste que vous prenièz de votre coté les informations necessaires sur ce qui me concerne, je vous prie de le faire avec les plus grandes précautions. Je suis d’ailleurs assèz connu des gens au courant des affaires, etant depuis six mois auprès du ministre de la guerre pour travailler à une nouvelle ordonnance du corps du genie qui va paroistre, et ce fait, s’il m’est permis de le dire, vous temoigne que je jouis de quelque consideration dans mon etat.
Je vous prie instamment, monsieur, de ne rien montrer à qui que ce soit d’écrit de ma main, parce qu’il est sur que, si le bruit se repandoit de mon depart pour l’amerique, le ministre ne me laisseroit plus sortir de france ny moy ny aucun officier du corps. J’ai l’honneur d’etre etc.
lere. Condition. Que le gouvernement des colonies unies me donnera un grade superieur [interlined: le brevet de colonel] à celuy dont j’auray le brevet en france au moment de mon depart.
  2°. Que je seray chef dans ma partie et qu’a l’armée et dans les places je ne repondray qu’au general où à celuy qui commendera en chef les troupes.
Dans le cas cependant ou l’officier qui est presentement à la tête du genie et moy nous trouverions dans le même lieu, je pourrois estre à ses ordres s’il avoit un grade superieur au mien où plus d’ancienneté dans le même grade.
Mr. de laumoy aura le brevet de lieutenant colonel.
  3°. Que l’officier où les officiers du genie qui viendront avec moy recevront de même du gouvernement un grade superieur à celuy qu’ils auront en france au moment de leur depart.
Mr. de gouvion celuy de major.

  4°. Que les uns et les autres nous serons libres de quitter le service des colonies quand nous le desirerons, bien entendu pourtant que ce ne sera pas au milieu d’une campagne ou d’une besogne commencee. On voudra bien s’en rapporter sur cela aux sentiments d’honneur dont les officiers francois ont toujours fait profession.
Le gouvernement americain pourra de son coté nous remercier quand il le jugera à propos.
  5°. Que dans le cas où nous serions pris par les anglois dans la traversée ou dans le pays, le Congrès emploira franchement et loyalement tous les moyens qu’il pourra pour nous procurer notre liberté.
  6°. Qu’en general le gouvernement americain nous traitera à tous egards comme doivent l’etre des officiers qui sans que rien les y oblige viennent risquer leur vie ou leur liberté pour son service.
  7°. Que les appointemens et traitements selon leur [interlined, notre] grade courront depuis le jour de l’embarquement en france.
  8°. Que Messieurs les deputés des colonies prendront les mesures necessaires pour que dans le vaisseau nous soyons logés et traités aussi bien que cela sera possible.
  
Ces messieurs voudroient bien me dire aussi quelles sont les choses dont il faut se munir pour l’habillement etc.
Comme dans l’etablissement d’une place considerable il faut des instrumens tels que graphometre, boussole etc. et qu’il n’y en à pas peut-estre dans le pays, il seroit à propos d’en faire l’achat. Si nous convenons avec ces messieurs, je chercheray tout ce qui peut m’etre necessaire dans l’exercice de ma profession.
